

116 HR 837 IH: Chronic Wasting Disease Transmission in Cervidae Study Act
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 837IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. Abraham (for himself, Mr. Thompson of Pennsylvania, Mr. Gosar, Mr. Emmer, Mr. Veasey, Mr. Graves of Louisiana, Mr. Kelly of Mississippi, Mr. Gianforte, Mr. Kelly of Pennsylvania, Mr. King of Iowa, and Mr. Duffy) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize a special resource study on the spread vectors of chronic wasting disease in Cervidae,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Chronic Wasting Disease Transmission in Cervidae Study Act. 2.FindingsCongress makes the following findings:
 (1)Chronic wasting disease continues to spread in wild, free-ranging cervid herds and in captive cervid herds across the United States and Canada, and as of December 2018, is in 26 States and three Canadian provinces.
 (2)From December 2017 to December 2018 alone, the disease was detected for the first time in free-ranging cervid herds in Mississippi, Montana, and Tennessee, and there were new positive detections of the disease in 13 captive cervid herds from Illinois, Michigan, Minnesota, Ohio, Pennsylvania, Wisconsin and Quebec, Canada.
 (3)Six of such herds are being monitored by the National Chronic Wasting Disease Herd Certification Program of the Animal and Plant Health Inspection Service, and therefore are considered to be at low-risk for chronic wasting disease.
 (4)From June 2017 to September 2018, 10 States, including Arkansas, Illinois, Kansas, Minnesota, Missouri, Nebraska, Texas, West Virginia, Wisconsin, and Wyoming, are already fighting to control the transmission and spread of chronic wasting disease and found positive detections for the disease in additional wild, free-ranging cervid herds.
 (5)New positive detections in captive cervid herds were found in Illinois, Michigan, Minnesota, Ohio, Pennsylvania, and Wisconsin.
 (6)There is no known cure for chronic wasting disease, no reliable live animal test to detect the disease, and only a post-mortem test that provides some measure of reliable detection of the disease.
 (7)Chronic wasting disease is 100 percent fatal and is arguably the most important disease threatening North American cervid resources.
 (8)The spread of chronic wasting disease continues to increasingly and adversely affect the economic well-being of rural communities, the hunting public, farmed cervid producers, and State wildlife and agricultural agencies, because the only known measure for reducing the spread of chronic wasting disease is the complete depopulation of herds that test positive for the disease, a drastic measure which comes with great costs for all.
 (9)The long-term environmental persistence of chronic wasting disease’s causative agent means that State wildlife management agencies, State departments of agriculture, and private cervid farmers have relatively few options to mitigate the effects of such disease.
 (10)There are ongoing debates about the predominant transmission pathways that are causing the new detections and continued spread of chronic wasting disease in cervids across the United States and Canada.
			3.Chronic wasting disease transmission in cervidae resource study
			(a)Study
 (1)In generalThe Secretaries shall enter into an arrangement with the Academy under which the Academy shall conduct, and submit to the Secretaries a report—
 (A)describing the findings of, a special resource study to identify the predominant pathways and mechanisms of the transmission of chronic wasting disease in wild, captive, and farmed populations of cervids in the United States; and
 (B)which may include the potential impacts on the disease from transmissions from Canada. (2)RequirementsThe arrangement under paragraph (1) shall provide that the actual expenses incurred by the Academy in conducting the study under paragraph (1) shall be paid by the Secretaries.
 (b)Contents of the studyWithin and between wild, captive, and farmed cervid populations, the study— (1)may include, to the extent the United States is affected on a continental scale, the potential impacts on the disease from transmissions from Canada; and
 (2)shall— (A)identify—
 (i)the pathways and mechanisms for the transmission of chronic wasting disease in cervids and cervid products;
 (ii)the dosage and infection rates for each such pathway and mechanism; and (iii)the relative frequency of each mode of such transmission;
 (B)identify anthropogenic and environmental factors contributing to new chronic wasting disease emergence events, the development of geographic areas with increased chronic wasting disease prevalence, and overall geographic patterns of chronic wasting disease distribution;
 (C)identify significant gaps in current scientific knowledge regarding the transmission pathways identified under subparagraph (A);
 (D)identify and prioritize scientific research projects that will address the knowledge gaps referred to in subparagraph (C); and
 (E)review science-based best practices, standards, and guidance regarding the management of chronic wasting disease in wild, captive, and farmed cervid populations in the United States which have been developed by—
 (i)the National Chronic Wasting Disease Herd Certification Program of the Animal and Plant Health Inspection Service;
 (ii)the United States Geological Survey; and (iii)State wildlife and agricultural agencies, which provide practical, science-based recommendations to State and Federal agencies for minimizing or eliminating the risk of transmission of chronic wasting disease in the United States.
 (c)DeadlineNot later than 6 months after the date on which funds are first made available for the study under subsection (a), the Secretaries shall submit to the Committee on Agriculture of the House of Representatives, the Committee on Natural Resources of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (1)the findings of the study; and (2)any conclusions and recommendations that the Secretary determines to be appropriate.
 (d)Data SharingThe Secretaries shall share with the entity conducting the study under subsection (a) data and access to databases on chronic wasting disease under the jurisdiction of—
 (1)the Veterinary Services Program of the Animal and Plant Health Inspection Service; and (2)the United States Geological Survey.
 4.DefinitionsIn this Act: (1)Chronic wasting diseaseThe term chronic wasting disease means the animal disease afflicting deer, elk, reindeer, and moose populations that—
 (A)is a transmissible disease of the nervous system resulting in distinctive lesions in the brain; and (B)belongs to the group of diseases known as transmissible spongiform encephalopathies, which group includes scrapie, bovine spongiform encephalopathy, and Creutzfeldt-Jakob disease.
 (2)SecretariesThe term Secretaries means— (A)the Secretary of Agriculture, acting through the Administrator of the Animal and Plant Health Inspection Service; and
 (B)the Secretary of the Interior, acting through the Director of the United States Geological Survey. (3)AcademyThe term Academy means the National Academy of Sciences.
 (4)CervidThe term cervid means any species within the family Cervidae. 